                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           DOCKET NO. 3:17-cr-224-MOC


 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                       Plaintiff,                         )
                                                          )              ORDER
 v.                                                       )
                                                          )
 DONYELL BOUSHON MINOR,                                   )
                                                          )
                      Defendant.                          )


       THIS MATTER is before the Court on Defendant’s pro se Motion for Home

Confinement. (Doc. No. 26). Defendant, an inmate at Butner Federal Correctional Institution

Medium I, in Butner, North Carolina, seeks to be released from prison under the compassionate

release provision in 18 U.S.C. § 3582(c)(1)(A)(i) as a means to control the spread of the

coronavirus within prison. For the following reasons, Defendant’s motion is denied.

       I.      BACKGROUND

       On August 7, 2017, Defendant pleaded guilty to conspiracy to distribute and to possess

with intent to distribute cocaine base. On November 20, 2017, this Court sentenced Defendant to

97 months imprisonment, to be followed by five years of supervised release. (Doc. No. 24). On

April 8, 2020, the Clerk’s Office received Defendant’s pending motion, seeking to be released to

home confinement due to the coronavirus, and citing 28 U.S.C. § 3582(c)(1)(A). Defendant cites

diabetes, high blood pressure, and high cholesterol, and notes medications he takes for them, but

he includes no medical records.

       II.     DISCUSSION




      Case 3:17-cr-00224-MOC-DSC Document 28 Filed 04/27/20 Page 1 of 3
       For the reasons stated in the Government’s brief in opposition, Defendant’s motion is

denied. Specifically, as the Government notes, Defendant has failed to provide the Bureau of

Prisons (“BOP”) with the required 30-day period to evaluate his request for compassionate

release because of COVID-19. See 28 U.S.C. § 3582(c)(1)(A).1 As the Government explains

extensively in its opposing brief, the BOP is in a better position than the district courts to

determine whether an individual defendant’s circumstances and the prison environment warrant

relief in light of cononavirus concerns.2 In any event, even if this Court were to determine that

Defendant can overcome the statutory 30-day requirement for BOP review, Defendant’s release

is not appropriate because he cannot establish “extraordinary and compelling reasons [to]



1
  The Government notes in its opposing brief that the BOP is actively working on containing the
spread of the coronavirus within prisons. The BOP has, among other steps, limited access to
prisons, restricted prisoner movements within prisons, used screening and testing, sought to
educate inmates and staff on preventing the spread of disease, begun providing masks and hand
cleaners, separated ill inmates, and—in appropriate cases—released inmates for home
confinement under 18 U.S.C. § 3624(c)(2), as amended by § 12003(b)(2) of the CARES Act.
Before the CARES Act was passed, § 3624(c)(2) provided the BOP with the exclusive authority
to “place a prisoner in home confinement for the shorter of 10 percent of the term of
imprisonment of that prisoner or 6 months.” Congress has now, temporarily, expanded this
provision, while leaving its application to the BOP. As part of the CARES Act, Congress sought
to address the spread of the coronavirus in prison by permitting the BOP to expand the use home
confinement under § 3624(c)(2). Section 12003(b)(2) suspends, during the emergency of the
coronavirus pandemic, the limitation in § 3624(c)(2) that restricts home confinement to the
shorter of 10 percent of the inmate’s sentence or 6 months, once the Attorney General makes
requisite finding that emergency conditions will materially affect the function of the BOP.
Section 12003(b)(2) provides that “if the Attorney General finds that emergency conditions will
materially affect the functioning of the Bureau, the Director of the Bureau may lengthen the
maximum amount of time for which the Director is authorized to place a prisoner in home
confinement under the first sentence of section 3624(c)(2) of title 18, United States Code, as the
Director determines appropriate.” The Attorney General made those findings on April 3, 2020,
conferring on the BOP the authority to expand its use of home confinement. As the Government
notes, the BOP is actively reviewing all inmates who have COVID-19 risk factors, without first
requiring inmates to request home confinement, and the BOP is better suited than the district
courts to assess which inmates qualify for home confinement.
2 The Court greatly appreciates the Government’s exhaustive response and explanation of the
efforts being made by the BOP to fight the spread of the coronavirus in prisons.


      Case 3:17-cr-00224-MOC-DSC Document 28 Filed 04/27/20 Page 2 of 3
warrant such a reduction” under Section 3582(C)(1)(A)(i). Defendant has provided no medical

documentation, he does not appear to have overly serious health issues, and he has a serious

criminal history indicating he is at risk of recidivism. Notwithstanding the Court’s decision to

deny Defendant’s motion, the denial remains without prejudice to Defendant to seek home

confinement with the BOP. Because the BOP is in a better position than this Court to determine

whether Defendant’s circumstances warrant home confinement, the Court defers to any decision

rendered by the BOP.



 Signed: April 27, 2020




      Case 3:17-cr-00224-MOC-DSC Document 28 Filed 04/27/20 Page 3 of 3
